Title: To James Madison from Hubbard Taylor, 8 May 1792
From: Taylor, Hubbard
To: Madison, James


Dear SirSpring hill May 8th. 1792
I now inclose you a copy of that part of our Constitution that provides for the establishment of the Judiciary, on which I will thank you for your opinion & also in what manner it wd. be most proper to regulate our inferior Courts, which together with the Revenue Law is a matter of the utmost consequence to this state. The Legislature of this State meets at Lexington on the first Monday in June next, to take upon itself the administration of Government. I must confess I fee[l] some uneasiness on this head, not so much on account of a disposition to act contrary to the interest of the Community, as for the real want of Capacity to do things in a regular, proper & equtable manner. You probably will be informed by your Brother Ambrose, of our want of men of Abilities, in this Country. Colo. Nicholas has utterly declared never to serve in the Legislature, we must have Six Judges, (two Senators for the Federal Govt. two Members to Congress,) and a Governor & several other inferior officers, which ought to be such that after taking the best we can furnish, they cannot be admired. After furnishing the above we have a Senate to consist of Eleven Members and a house of Reps. to consist of forty on whoom will devolve the two important points above mentioned to wit, the Judiciary & Revenue Laws together with many others of but little less magnitude.
It is thought by some Gentlemen here that Mr. Brown would rather go into the Judiciary than continue in Congress, if so, there is now doubt but he will be indulged, a vacancy now being made by the establishing a court of appeals and displacing all officers after the 10th. of August next, the worth of this Gentleman is will Known in this Country, and his removal to the Judiciary instead of the Federal senate will be much lamented by many of his friends, and indeed by the State at large, notwithstanding, they will derive advantages from his abilities in the former, they will not be able to fill his place for the latter. Muter, & Cambell has been Mentioned as Senators & Greenup & Brackingrige has been spoken of as Reps. to Congress. I must confess I do not like the appearance much, and am really afraid it is not to be mended notwithstanding the importance of a good supply being necessary as you informed me in your last. As I shall have another opportunity of writing you again soon and inclosing you the Constitution an[d] a List of the Senate & Governour, I shall conclude with observing that I am afraid I shall become too troublesome to you, but do assure you that its from my zeal for the good of our infant country which I fear is in want of more wisdom than its own internal Guardians can supply.
Be pleased to remember me to yr. Fathers Family and other friends in your neighbourhood. I had like to have omitted informing you that, Several parties of Indians were in on the frontiers about Frankford on the Kentucky & about the forks of Elktown about the 28th. & 29th. Apl. Killed 3 white men two negroes of Mr. Innis’s & took a third. Took 6 of Majr Lees which was retaken with the loss of one white man two Indians were killed many horses were carried off intirely—there has also been two men Killed in Madison County about the same time & its reported a family about 20 Miles from this place Killed. If some other steps are not taken with this enemy than offering them terms of peace, our country will be in a deprorable situation by the latter part of this summer. I have only to add my best wishes for your health, and beleave me at all times to be with great esteem Yr Affe. Hble set:
H. Taylor
